BLAND, P. J.
Larceny has been defined as the felonious taking of the personal goods of another with the intent on the part of the thief to convert them - to his own use. That defendant took the money of Trautman and converted it to his own use is not left in doubt from the evidence. Whether he stole it or won it on a game of chance may be a. debatable question. The trier of the fact, however, found that he stole it, that is, that he got possession of it by a trick and fraud with the felonious intent to keep it and did keep it and there is substantial evidence to support this finding, hence this court will not disturb the finding on the ground of want of sufficient evidence.
It is not disclosed by the record what the appellant expected to prove had the witness been permitted to answer the questions which the court ruled he need not answer. We are, therefore, unable to determine whether the answers of the witness would have been favorable or unfavorable to the defendant, or whether the answers would have been material or immaterial testimony. Appellant' should have stated to the trial court, and preserved in the bill of exceptions, what he expected to prove by the witness in order to entitle him to *555have the ruling of the court, on the materiality of the testimony, reviewed in an appellate court. State v. Hodges, 144 Mo. 50; State v. Martin, 124 Mo. 514; Aull Savings Bank v. Aull, 80 Mo. 199; Bank of Pleasant Hill v. Wills, 79 Mo. 275; State v. Ragsdale, 59 Mo. App. 590.
No reversible error appearing in the record the judgment is affirmed.
All concur.